              Case 2:17-cv-01218-RSM Document 60 Filed 08/25/20 Page 1 of 2



 1
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON

 9   HOWARD J. MEYER, JR. and DARLIS L.                 NO. 2:17-cv-01218-RSM
     ELLIOTT,
10                                       ORDER GRANTING MOTION TO
                                         Plaintiffs,
                                         (A) CONTINUE TRIAL DATE AND
11                                       RESET PRETRIAL DEADLINES;
         v.                              (B) PERMIT LIMITED ADDITIONAL
12                                       DISCOVERY; (C) PERMIT RELATED
     BAYERISCHE MOTOREN WERKE AG (aka) AMENDMENT TO EXPERT
13   BMW MOTORRAD; BMW OF NORTH          OPINIONS; AND (D) TERMINATING
     AMERICA, LLC; AND DMC SIDECARS LLC; PENDING MOTIONS
14
                                      Defendants.
15

16          This matter is before the Court on the parties’ Joint Stipulated Motion to (A) Continue
17
     Trial Date and Reset Pretrial Deadlines; (B) Permit Limited Additional Discovery; and
18
     (C) Permit Related Amendment to Expert Opinions. Dkt. #59. Finding good cause, the Court
19
     hereby ORDERS that:
20

21          1. The Joint Stipulated Motion to (A) Continue Trial Date and Reset Pretrial Deadlines;

22              (B) Permit Limited Additional Discovery; and (C) Permit Related Amendment to

23              Expert Opinions (Dkt. #59) is GRANTED.
24          2. The Court resets the trial date and related deadlines as follows:
25
            Event                                                          Deadline
26
            Trial (7 days)                                                 January 10, 2022

     ORDER GRANTING MOTION TO (A) CONTINUE TRIAL DATE
     AND RESET PRETRIAL DEADLINES; (B) PERMIT LIMITED
     ADDITIONAL DISCOVERY; (C) PERMIT RELATED
     AMENDMENT TO EXPERT OPINIONS; AND (D)
     TERMINATING PENDING MOTIONS (NO. 2:17-CV-01218-RSM)
     -1
             Case 2:17-cv-01218-RSM Document 60 Filed 08/25/20 Page 2 of 2



 1
            Event                                                            Deadline
 2          Fact discovery cutoff                                            June 25, 2021
 3          Deadline to amend expert reports                                 July 30, 2021
 4          Expert discovery cutoff                                          September 10, 2021
            Dispositive motion filing deadline                               October 15, 2021
 5
            Motion in limine filing cutoff                                   December 9, 2021
 6
            Responses to motions in limine                                   December 20, 2021
 7
            Agreed pretrial order lodging date                               December 29, 2021
 8          Trial briefs, proposed voir dire questions, jury instructions,   December 31, 2021
            neutral statement of the case, trial exhibits.
 9
            Pretrial conference (to be scheduled by the Court)
10
            3. The parties pending motions in limine:
11

12                  a. Defendant BMW AG’s and BMW NA’s Motions in Limine to Exclude

13                     Certain Evidence (Dkt. #50);

14                  b. Defendant DMC Sidecars LLC’s Motions in Limine (Dkt. #53); and
15                  c. Plaintiffs’ Motion in Limine (Dkt. #55)
16
               are TERMINATED. The parties may renote the motions or file amended motions in
17
               the future as may be appropriate.
18
            DATED this 25th day of August, 2020.
19

20

21

22

23
                                                   A
                                                   RICARDO S. MARTINEZ
24                                                 CHIEF UNITED STATES DISTRICT JUDGE

25

26


     ORDER GRANTING MOTION TO (A) CONTINUE TRIAL DATE
     AND RESET PRETRIAL DEADLINES; (B) PERMIT LIMITED
     ADDITIONAL DISCOVERY; (C) PERMIT RELATED
     AMENDMENT TO EXPERT OPINIONS; AND (D)
     TERMINATING PENDING MOTIONS (NO. 2:17-CV-01218-RSM)
     -2
